801 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael R. JACOBS, Plaintiffs-Appellant,v.Raymond M. MUNCY, Cpt. Cook, Lt. Wilson, Sgt. Morris, BobbyW. Soles, C/O Spradley, C/O Holman, C/O Wimbley,Defendants-Appellees.
No. 86-7197.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1986.Decided Sept. 12, 1986.

Michael R. Jacobs, appellant pro se.
Richard Francis Gorman, Office of the Attorney General, for appellees.
W.D.Va.
AFFIRMED.
Before RUSSELL, HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C.A. Sec. 1983 (West 1981) is without merit.  Accordingly, we affirm the denial of relief on the reasoning of the district court.  Jacobs v. Muncy, C/A No. 86-36 (W.D.Va.  June 24, 1986).  We deny Jacobs' motion requesting access to a law library or appointment of counsel, access to a typewriter, free copying, and an extension of time to file further materials in this appeal.  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court, and argument would not aid the decisional process.


2
AFFIRMED.